Citation Nr: 1505254	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a chronic neuropathic thoracic spine disability.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision on behalf of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  A December 2012 rating decision established separate 10 percent ratings for right and left lower extremity radiculopathy associated with the Veteran's service-connected chronic neuropathic thoracic spine disability.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  At his hearing the Veteran reported that his lower extremity radiculopathy disabilities had increased in severity.  As these disabilities are associated with the thoracic spine disability, the Board finds they are more appropriately as issues on appeal.  The appeal was held open for 60 days following the hearing to allow the Veteran an opportunity to submit additional evidence.  No pertinent evidence, however, was subsequently received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is required prior to appellate review.  The Veteran contends, in essence, that his service-connected thoracic spine disability and associated radiculopathy to the lower extremities have increased in severity since his last VA examination.  During his personal hearing he had indicated that he would attempt to obtain and submit additional relevant evidence pertaining to the severity of his spine disability, to include an updated examination report.  He was provided 60-days.  To date, no such evidence has been submitted.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded a new VA examination.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination for opinions as to the severity of his service-connected chronic neuropathic thoracic spine disability, provide ranges of motion in degrees, and state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  



For neurologic impairments attributed to the service-connected disability, the examiner should identify the nerve group(s) involved, the extremity or extremities involved, and the manifestations of neurologic impairment..  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  
	
Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



